Citation Nr: 1712241	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than September 24, 1997, for the award of service connection for residuals of cold injury.

2. Whether there is clear and unmistakable error in an August 1955 rating decision that denied service connection for residuals of cold injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from February 1950 to March 1951.  He also had a period of dishonorable service from December 1951 to August 1953.  His decorations include the Purple Heart Medal and the Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and October 2000 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In March 1999, the RO granted service connection for residuals of cold injury, effective as of September 24, 1997.  The Veteran expressed disagreement with the effective date of the grant of service connection.  In October 2000, the RO determined that an August 1955 RO decision did not contain clear and unmistakable error in denying service connection for residuals of cold injury.  The Veteran also disagreed with this finding.

This matter was previously remanded by the Board for further development in October 2014.  According to the prior remand, the Board determined that the record did not reflect that the RO issued a Statement of the Case specifically on the issue of whether there had been clear and unmistakable error in the August 1955 rating decision that denied service connection for residuals of cold injury.  Therefore, the Board remanded the matter for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, upon further review, the Veteran has been issued a Statement of the Case in March 2002.  Therefore, this matter is returned to the Board for further consideration. 

The Board notes that the appeal of the Veteran's spouse on the issues of entitlement to apportionment of the Veteran's VA compensation benefits for a period beginning in January 2007 and entitlement to a greater portion of an apportionment of the Veteran's compensation benefits during a period of incarceration beginning in September 2010 was also remanded in a separate Board remand.  The actions directed therein have not yet been completed.  Once it is completed, these issues will be addressed in a separate Board action.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board at the RO will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704 (a) (2016).  

According to a September 2016 Report of General Information, the Veteran stated that he wanted to testify before a Veterans Law Judge at a hearing regarding the issues on appeal.  The Board notes, however, that no hearing has yet been afforded to the Veteran.  Thus, a remand of this appeal is necessary to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.  Appropriate notification should be given to the Veteran and any representative, and such notification should be documented and associated with the Veteran's claims folder.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




